Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 10/27/2022.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellner (US 8,782,271 B1) in view of Periyannan et al. (US 2014/0267569 A1) in view of Sexton (US 2016/0249108 A1).
Regarding claim 1, Ellner discloses a system, comprising: 
two or more communication devices (fig. 1, column 3, 11-14:  a plurality of clients 10A-10N send information representing a plurality of media frames 12A-12N to a server 16 and receive mixed media streams 14A-14N from the server 16); and 
a computer coupled with a database and comprising a processor and memory (column 6, 36-37, and 53:  server 16 can include a CPU 70, a memory 72, a bus 76, a storage device 82… The receiver unit can include a packet buffer 96), the computer configured to generate a teleconference space in which the two or more communication devices participate (column 3, 21-26:  The clients 10A-10N can be computing devices that are utilized by participants (e.g., users, individuals, etc.) in a video communication session, which is sometimes referred to herein as a “video conference.” For example, in a given time period, the server 16 can receive the media frames 12A-12N from some or all of the clients 10A-10N that are participating in the session) by: 
generating a teleconference space (column 3, 21-26:  establish video communication session between client devices); 
storing two or more communication system streams, transmitted to the computer by each of the two or more communication devices, in the computer memory (column 6, 52-55:  The receiver unit 90 accepts the media frames 12A-12N as inputs. The receiver unit can include a packet buffer 96 and a decoder 98. As the media frames 12A-12N are received, they can be stored at the packet buffer 96), wherein at least one of the two or more communication system streams further comprises a visual component and an audio component (column 3, 29-41:  Each of the mixed media streams 14A-14N includes a video component and, in some implementations, can also include an audio component); 
autonomously generating an outbound teleconference stream comprising at least one of the two or more communication system streams (column 3, 32-34:  The server 16 can mix (e.g., combine) some or all of the media frames 12A-12N to send back to the clients 10A-10N in the form of the mixed media streams 14A-14N.);
transmitting the outbound teleconference stream to each of the two or more communication devices; and continuously determining, in response at least in part to the audio component of at least one of the two or more communication system streams, which of the at least one of the two or more communication system streams comprises the outbound teleconference stream (column 1, 36-51: receiving, at the one or more computers from at least some of the plurality of remote clients, a plurality of video-based speech activity signals each associated with a respective media frame from the plurality of media frames. The method further includes selecting, at the one or more computers, at least some media frames from the plurality of media frames based on the video-based speech activity signals, decoding the selected media frames, generating a mixed media stream by combining the decoded media frames, transmitting, from the one or more computers to at least some remote clients from the plurality of remote clients, the mixed media stream).
However, Ellner does not explicitly disclose transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices.
In an analogous art, Periyannan discloses transmitting requests to join the teleconference space to the two or more communication devices ([0031], [0076]:  application server 214 enables one initiating participant to invite a group of other participants for a shared video conference call via a web application. Once everyone joins in the VMR to share online videos and content); storing in the computer memory identification information for each of the two or more communication devices ([0029]:  The video conference system integrates with the communication service provider services/system seamlessly for the user, so that the user can login with any client application with an identifier registered with the communication service provider and participate in the video conference).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Ellner to comprise “transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices” taught by Periyannan.
One of ordinary skilled in the art would have been motivated because it would have enabled for the participants to initiate a video conference with any device, supporting any communication protocol, and any client application from a communication service provider (Periyannan, [0031]). 
However, Ellner-Periyannan does not disclose autonomously generating a customizable outbound teleconference stream comprising one or more user-selectable outbound teleconference stream display parameters; receiving a selection from each of the two or more communication devices to customize a display corresponding to each of the two or more communication devices, wherein the selection indicates which visual components out of available visual components in the outbound teleconference stream are to be displayed on the display corresponding to each of the two or more communication devices; and a resizing of a display of one or more visual components out of the displayed visual components; and in response to the selection indicating resizing of the display of the one or more visual components, resizing a remainder of the displayed visual components accordingly.
In an analogous art, Sexton discloses autonomously generating a customizable outbound teleconference stream comprising one or more user-selectable outbound teleconference stream display parameters ([0040]:  selection of a content stream representation 125-140 may be performed by a user interaction such as a gestural interaction with touch screen or cursor control device including a mouse, track pad or other suitable input device communicatively coupled to a client apparatus. [0043]:  he content player 210 will then determine which content streams to present at the display 215 and how the content streams will be presented. For instance, when more than one stream is selected, the content player 210 may present each stream in different portions of the display 215. In such instances the content player 210 may determine, based on received user input, to present the content streams in the grid format or the PIP format.); receiving a selection from each of the two or more communication devices to customize a display corresponding to each of the two or more communication devices, wherein the selection indicates which visual components out of available visual components in the outbound teleconference stream are to be displayed on the display corresponding to each of the two or more communication devices ([0111]:  Additionally, the PiP content streams 1205-1215 are also presented in the display area 1220, but in a smaller size such that it is possible to view all of the content streams in a manner that provides an enjoyable user experience. [0115]:  an interaction with the display area 1200 to resize the PiP content stream 1215. Such an interaction may be a click and drag interaction received from a cursor control device as represented by the cursor 1260); and in response to the selection indicating resizing of the display of the one or more visual components, resizing a remainder of the displayed visual components accordingly ([0044]:  the user input module 220 may receive input to move, resize, or rearrange the presented content streams. In such cases, the content player 210 will redisplay the presented content streams according to the received user input. For instance, if the content player 210 receives user input to resize a selected one of the content streams, the content player 210 may redisplay the presented content streams such that the selected content stream is presented at a different size).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Ellner-Periyannan to comprise “autonomously generating a customizable outbound teleconference stream comprising one or more user-selectable outbound teleconference stream display parameters; receiving a selection from each of the two or more communication devices to customize a display corresponding to each of the two or more communication devices, wherein the selection indicates which visual components out of available visual components in the outbound teleconference stream are to be displayed on the display corresponding to each of the two or more communication devices; and a resizing of a display of one or more visual components out of the displayed visual components; and in response to the selection indicating resizing of the display of the one or more visual components, resizing a remainder of the displayed visual components accordingly” taught by Sexton.
One of ordinary skilled in the art would have been motivated because it would have enabled for providing a customizable interface that enables a user to instantly view several different video streams (Sexton, [0003]). 

Regarding claim 2, Ellner-Periyannan-Sexton discloses the system of Claim 1, further comprising the computer using one or more evaluation criteria stored in the computer memory to select at least one of the two or more communication system streams to comprise the outbound teleconference stream (Ellner, column 1, 36-51: selecting, at the one or more computers, at least some media frames from the plurality of media frames based on the video-based speech activity signals).   

Regarding claim 3, Ellner-Periyannan-Sexton discloses the system of Claim 2, further comprising the computer, after transmitting the outbound teleconference stream to each of the two or more communication devices: adjusting the outbound teleconference stream to include one or more new communication system streams transmitted to the computer by one or more new communication devices (Periyannan, [0017]:  other participant data streams sent to the Micro POP for the video conference may be sent only as low resolution thumbnail streams since they are currently not speaking and it is adequate to show them in small thumbnail videos to other participants connecting to the Core Media POP).  The same rationale applies as in claim 1.

Regarding claim 4, Ellner-Periyannan-Sexton discloses the system of Claim 3, further comprising the computer generating an outbound teleconference stream comprising a mixture of two or more communication system streams (Ellner, column 3, 32-34:  The server 16 can mix (e.g., combine) some or all of the media frames 12A-12N to send back to the clients 10A-10N in the form of the mixed media streams 14A-14N.);

Regarding claim 5, Ellner-Periyannan-Sexton discloses the system of Claim 4, wherein the evaluation criteria comprise one or more of: a priority signal; a 'who is speaking' signal (Ellner, column 1, 36-51: selecting, at the one or more computers, at least some media frames from the plurality of media frames based on the video-based speech activity signals); and a 'recently joined' signal.  

Regarding claim 6, Ellner-Periyannan-Sexton discloses the system of Claim 5.  Periyannan discloses further comprising each of the two or more communication devices displaying, on an associated audiovisual display device (Periyannan, [0024]:  Endpoints may be any type of device, including, but not limited to: laptops, computers, smartphones, tablets, phones, audio and video conferencing system devices, and/or any other device capable of sending and receiving data streams over a network), a customizable outbound teleconference stream (Periyannan, [0017]:  other participant data streams sent to the Micro POP for the video conference may be sent only as low resolution thumbnail streams since they are currently not speaking and it is adequate to show them in small thumbnail videos to other participants connecting to the Core Media POP).  
However, Ellner-Periyannan does not disclose customizing at least one of the user-selectable outbound teleconference stream display parameters, the user-selectable outbound teleconference stream display parameters comprising one or more parameters selected from the list of: a resize display parameter; an expansion display parameter; a contraction display parameter; and a removal display parameter.
In an analogous art, Sexton discloses customizing at least one of the user-selectable outbound teleconference stream display parameters, the user-selectable outbound teleconference stream display parameters comprising one or more parameters selected from the list of: a resize display parameter; an expansion display parameter; a contraction display parameter; and a removal display parameter ([0072]:  The processor(s) 810 may also retrieve instructions on how to resize, move, select, and/or eliminate one of several content streams presented to a display.  [0111]:  the selectable object 1255 has also been selected indicating that the display 1200 is configured to present the content streams in PiP mode. As shown, a content stream associated with the content stream representation 1240 is presented in the display area 1220. Additionally, the PiP content streams 1205-1215 are also presented in the display area 1220, but in a smaller size such that it is possible to view all of the content streams in a manner that provides an enjoyable user experience).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Ellner-Periyannan to comprise “customizing at least one of the user-selectable outbound teleconference stream display parameters, the user-selectable outbound teleconference stream display parameters comprising one or more parameters selected from the list of: a resize display parameter; an expansion display parameter; a contraction display parameter; and a removal display parameter” taught by Sexton.
One of ordinary skilled in the art would have been motivated because it would have enabled for providing a customizable interface that enables a user to instantly view several different video streams (Sexton, [0003]). 

Regarding claim 7, Ellner-Periyannan-Sexton discloses the system of Claim 1, wherein each of the two or more communication devices comprises a communication device selected from the list of: a computer; a tablet computer; and a smartphone (Ellner, column 3, 60-64:  The client 10A can be in the form of a computing system including multiple computing devices, or in the form of a single computing device, for example, a mobile phone, a tablet computer, a laptop computer, a notebook computer, a desktop computer, and the like).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.
Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Philli et al., US 2015/0302865 A1:  System and Method for Audio Conferencing.
Garrido et al., US 2019/0104163 A1: Multiway Audio-Video Conferencing. 
Qian et al., US 2018/0234471 A1: Conferencing Server.
Bader-Natal et al., US 2018/0375676 A1: System and Method for Scalable Interactive Virtual Conferencing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446